
	
		I
		112th CONGRESS
		1st Session
		H. R. 2034
		IN THE HOUSE OF REPRESENTATIVES
		
			May 26, 2011
			Mr. Gerlach
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Omnibus Crime Control and Safe Streets Act
		  of 1968 to include fire police officers in the list of officers who are
		  eligible for public safety officers’ death benefits.
	
	
		1.Public safety officer death
			 benefits for fire police officersSection 1204 of the Omnibus Crime Control
			 and Safe Streets Act of 1968 (42 U.S.C. 3796b) is amended—
			(1)by redesignating paragraphs (5) through (9)
			 as paragraphs (6) through (10), respectively;
			(2)in paragraph
			 (10)(A) (as so redesignated by paragraph (1) of this section), by inserting
			 as a fire police officer, after firefighter,;
			 and
			(3)by inserting after
			 paragraph (4) the following new paragraph:
				
					(5)fire police officer means an
				officially recognized or designated member of a volunteer fire police
				association or squad who is legally authorized by a State or local government
				to assist in event crowd control, scene control in emergencies, traffic control
				in emergencies, and missing person
				searches;
					.
			
